NOTE: This order is nonprecedential

United States Court of Appeals
for the F ederal Circuit

LEVITON MANUFACTURING CO., INC.,
Appellant,

V.

INTERNATIONAL TRADE COMMISSION,
Appellee,

AND

FUJIAN HONGAN ELECTRIC CO., LTD.
AND ZHEJIANG TRIMONE ELECTRIC SCIENCE &
TECHNOLOGY CO., LTD.,
Intervenors.

2012-1483

On appeal from the United States lnternational Trade
Commission in Investigation N0. 337-TA-739.

ON MOTION

ORDER

Upon consideration of Fujian Hongan Electric Co., Ltd.
and Zhejiang Trimone Electric Science & Technology Co.,
Ltd.’s unopposed motion for leave to intervene,

LEVITON MANUFACTURING CO V. ITC 2

IT Is ORDERED THAT:

The motion for leave to intervene is granted The re-
vised official caption is reflected above.

FoR THE CoURT

SEP 1 1 mm /S/Jan H@rbaly
Date J an Horba1y
Clerk

cc: Lei Mei, Esq.

Clark S. Cheney, Esq.

Larry L. Shatzer, III, Esq.
s21

u,a couai:iJ|F§\lr?PEALs Fon

THE FEDERAL C|RCUIT

SEP 1 1 2012
JAN HORBALY
CLEHK